t c summary opinion united_states tax_court andrew lee stinson petitioner v commissioner of internal revenue respondent docket no 1035-16s filed date andrew lee stinson pro_se olivia hyatt rembach for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency attributable to petitioner’s failure to report self- employment_tax on his earnings during unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in north carolina when he filed his petition petitioner has a master’s degree in information science for many years before and during petitioner performed computer consulting services for william burlingame burlingame’s property consisted of approximately acres petitioner had known burlingame for about years after burlingame dismissed a groundskeeper petitioner began doing indoor and outdoor odd jobs ranging from dumping compost to editing in photoshop during burlingame paid petitioner dollar_figure in nonemployee compensation petitioner prepared hi sec_2013 federal_income_tax return using turbotax and reported the compensation however he did not report or pay self-employment_tax on that compensation respondent determined that petitioner was liable for self-employment_tax discussion the facts are undisputed in this case the petition alleged only petitioner’s dire financial circumstances and cited no error in respondent’s determination at trial petitioner stated that he was present because i spent the dollar_figure filing fee and for that amount of money i’d like to see how things work petitioner’s candor and credible testimony are appreciated but do not change the legal effect of the facts sec_1401 imposes a tax on net_earnings defined in sec_1402 derived by an individual from carrying_on_a_trade_or_business from petitioner’s testimony it appears that he was performing services for burlingame with continuity and regularity and that his primary purpose in engaging in the activities was for income or profit thus his activities while varied satisfy the generally recognized definition of a trade_or_business see 480_us_23 petitioner has not suggested that he had any deductible business_expenses to be offset against the reported income petitioner has not claimed to be an employee rather than being self- employed he stipulated that the payments he received from burlingame constituted nonemployee compensation he was not treated as an employee and apparently performed the services without close supervision or other indicia of employee status respondent’s determination will be sustained respondent’s counsel has indicated that respondent will consider petitioner’s financial situation with respect to collection of the amount due that issue is not before the court in this case however to reflect the foregoing decision will be entered for respondent
